FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                            FOR THE TENTH CIRCUIT                          September 10, 2020
                        _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                           No. 19-7061
                                                   (D.C. No. 6:10-CR-00003-RAW-2)
 DREW SAMUEL BATES,                                           (E.D. Okla.)

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before PHILLIPS, MURPHY, and McHUGH, Circuit Judges.
                   _________________________________

      Seeking relief under the First Step Act of 2018, Drew Samuel Bates asserts

that the district court erred by refusing to consider whether he qualifies for a

mitigating-role adjustment and a reduced sentence based on the current version of the

United States Sentencing Guidelines. But in this court’s recent decision in United

States v. Brown, ___ F.3d ___, No. 19-7039, 2020 WL 5384936, at *5 (10th Cir.

Sept. 9, 2020), we concluded that, at a First Step Act resentencing, district courts

may not substitute the current version of the Guidelines for the version of the




      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Guidelines in effect at the time of the original sentencing. Because Brown refutes the

sole basis for this appeal, we affirm.

                                   BACKGROUND

      In June 2010, a federal jury convicted Bates for knowingly and intentionally

possessing 50 grams or more of cocaine base with intent to distribute, in violation of

18 U.S.C. § 2 and 21 U.S.C. § 841(a)(1), (b)(1)(A)(iii) (2006). Applying the 2009

version of the United States Sentencing Guidelines, a United States Probation Officer

calculated that Bates’s advisory Guidelines range was 210 to 262 months’

imprisonment. On May 17, 2011, the district court varied downward and sentenced

Bates to 190 months’ imprisonment. Later, on March 1, 2016, the district court

granted Bates’s motion for a sentence reduction, lowering his sentence to 168

months’ imprisonment.1

      About two years after Bates’s 2016 sentence reduction, Congress passed the

First Step Act of 2018. The First Step Act allows district courts to “impose a reduced

sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 were in effect at

the time the covered offense was committed.” First Step Act of 2018, Pub. L. No.



      1
         Bates’s motion was based on “Amendment 782, [a 2014 amendment to the
Guidelines], which provided for a retroactive, two-level decrease in the offense levels
for certain drug offenses.” United States v. Bates, 672 F. App’x 883, 884 (10th Cir.
2017) (unpublished) (citing U.S. Sentencing Guidelines Manual app. C, amend. 782
(U.S. Sentencing Comm’n 2014)). Amendment 782 thus reduced Bates’s total-
offense level by two levels, resulting in “an amended advisory Guidelines sentencing
range of 168 to 210 months.” Id. Even though the district court sentenced Bates at the
bottom of this range, he appealed his sentence. See generally id. We affirmed. Id. at
885.
                                           2
115-391, § 404(b), 132 Stat. 5194, 5222 (citation omitted). Thus, the First Step Act

renders retroactive certain sentencing changes Congress had earlier enacted in the

Fair Sentencing Act of 2010, Pub. L. No. 111-220, 124 Stat. 2372. Relevant here, the

Fair Sentencing Act raised the quantity of cocaine base needed to trigger the

mandatory-minimum sentences contained in § 841(b)(1)(A), (b)(1)(B). To receive a

sentence of 10 years to life under § 841(b)(1)(A)(iii), Congress increased the

threshold quantity of cocaine base from 50 grams to 280 grams; to receive a sentence

of 5 years to 40 years under § 841(b)(1)(B)(iii), Congress increased the threshold

quantity of cocaine base from 5 grams to 28 grams. 21 U.S.C. § 841 (2006), as

modified by Fair Sentencing Act § 2(a)(1)–(2), 124 Stat. at 2372.

      Bates was convicted and sentenced under § 841(a)(1), (b)(1)(A)(iii), so he

filed in the district court a motion seeking a sentence reduction under the First Step

Act.2 Because the jury had convicted him for possessing 50 grams or more of cocaine



      2
         Section 404(c) of the First Step Act says that courts may not “entertain a
motion made under this section to reduce a sentence if the sentence was previously
imposed or previously reduced in accordance with the amendments made by sections
2 and 3 of the Fair Sentencing Act of 2010[.]” Though the district court sentenced
Bates in 2011, the year after Congress passed the Fair Sentencing Act, the court here
acknowledged that “he was not sentenced in accordance with the Fair Sentencing
Act.” R. vol. 1 at 78. And the government agreed that “Defendant was sentenced
according to pre-[Fair Sentencing Act] law[.]” Id. at 67–68 & n.2. So though the Fair
Sentencing Act should have applied at Bates’s 2011 sentencing, see Dorsey v. United
States, 567 U.S. 260, 270, 281 (2012) (concluding “that Congress intended the Fair
Sentencing Act’s new, lower mandatory minimums to apply to the post-Act
sentencing of pre-Act offenders” and noting that the Sentencing Commission had
“promulgated conforming emergency Guidelines amendments that became effective
on November 1, 2010” (citation omitted)), because Bates’s sentence was not
“previously imposed” in accordance with the Fair Sentencing Act, we agree with the
                                           3
base, not 280 grams or more, he argued that § 841(b)(1)(A)(iii) “no longer fits”;

instead, he claimed that § 841(b)(1)(B)(iii) “controls the sentence range for this

case.” R. vol. 1 at 39. That said, because in 2016 the district court had granted his

motion for a sentence reduction, Bates did not argue that the First Step Act had

further diminished his Guidelines range.

      Rather, Bates argued that he was entitled to a resentencing under the current

version of the Guidelines, through which he asserted that the district court could

award him “a mitigating role adjustment[.]” Id. at 47; see also U.S. Sentencing

Guidelines Manual (“U.S.S.G.”) § 3B1.2 (U.S. Sentencing Comm’n 2018)

(decreasing a defendant’s offense level if he or she was a minimal or minor

participant in the criminal offense by four or two levels, respectively).3 Specifically,

Bates sought to invoke a 2015 Guidelines amendment—Amendment 794—which

made various updates to § 3B1.2’s commentary. U.S.S.G. supp. to app. C, amend.


district court and the government that Bates is eligible for relief under the First Step
Act.
      3
         In addition, Bates requested a variance, arguing (among other things) that his
“rehabilitation efforts” warranted “consideration at resentencing.” R. vol. 1 at 54
(citation omitted). After considering the 18 U.S.C. § 3553(a) sentencing factors, the
district court rejected Bates’s variance request, observing that Bates had received
“two incident reports since incarceration.” R. vol. 1 at 79. In United States v. Mannie,
___ F.3d ___, ___, No. 19-6102, 2020 WL 4810084, at *11 n.18 (10th Cir. Aug. 18,
2020), this court ruled that the § 3553(a) factors “are permissible, although not
required, considerations when ruling on a 2018 [First Step Act] motion.” Here, the
district court considered the factors, and its refusal to vary is within its discretion.
See id. at *7, *11 & n.18. And regardless, on appeal, Bates does not contest this
ruling, instead challenging only whether the district court erred by denying “Mr.
Bates’s request to consider a mitigating role adjustment pursuant to the 2018
Guidelines Manual[.]” Appellant’s Opening Br. 1; see also id. at 7, 24–25.
                                            4
794, at 116–18 (U.S. Sentencing Comm’n 2018). To take one example, U.S.S.G.

§ 3B1.2 applies to “a defendant who plays a part in committing the offense that

makes him substantially less culpable than the average participant in the criminal

activity.” U.S.S.G. § 3B1.2 cmt. n.3(A). Amendment 794 defined what it means to be

an “average participant,” stating “that, when determining mitigating role, the

defendant is to be compared with the other participants ‘in the criminal activity.’”

U.S.S.G. supp. to app. C, amend. 794, at 117 (emphasis added). But see United States

v. Rodriguez-Padilla, 439 F. App’x 754, 758 (10th Cir. 2011) (unpublished) (noting

that “[t]he commentary to § 3B1.2” had not yet specified the relevant comparison and

explaining that, at that time, we allowed comparisons both with “other participants in

the specific criminal activity” and “with a typical offender committing this type of

offense” (citation omitted)). Relying on this and other “substantial changes” resulting

from the 2015 amendment, Bates argued that the district court should reconsider

whether he was entitled to a mitigating-role adjustment, because he “is exactly the

kind of defendant [whom] the Sentencing Commission drafted § 3B1.2 and

Amendment 794 for.” R. vol. 1 at 47–51.

      The district court denied Bates’s motion in part,4 reasoning that the First Step

Act does not give defendants a chance at “plenary resentencing.” R. vol. 1 at 78. The

district court ruled that it could not consider changes outside of “the changes



      4
         Bates also requested that the district court reduce his term of supervised
release, and the district court granted this request and reduced his term of supervised
release from 60 months to 48 months.
                                           5
mandated by the 2010 Fair Sentencing Act.” R. vol. 1 at 79 (citation omitted).

Because the mitigating-role-adjustment changes were not changes mandated by the

Fair Sentencing Act, the district court concluded that it could not consider whether

Bates was entitled to the adjustment. He now appeals, and we exercise appellate

jurisdiction under 28 U.S.C. § 1291.

                                       DISCUSSION

         We review de novo the breadth of the district court’s resentencing authority

under the First Step Act. See United States v. Rhodes, 549 F.3d 833, 837 (10th Cir.

2008) (citing United States v. Moore, 541 F.3d 1323, 1326 (11th Cir. 2008)). How far

that authority extends depends on the plain language of Section 404(b) of the First

Step Act:

         (b) DEFENDANTS PREVIOUSLY SENTENCED.—A court that imposed
         a sentence for a covered offense may, on motion of the defendant, the
         Director of the Bureau of Prisons, the attorney for the Government, or the
         court, impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing
         Act of 2010 (Public Law 111–220; 124 Stat. 2372) were in effect at the time
         the covered offense was committed.

         In a recent opinion, a panel of this court interpreted this language and concluded

that “plenary resentencing is not appropriate under the First Step Act.” United States v.

Brown, ___ F.3d ___, ___ , No. 19-7039, 2020 WL 5384936, at *5 (10th Cir. Sept. 9,

2020). We also ruled that the First Step Act “does not empower the sentencing court to

rely on revised Guidelines instead of the Guidelines used at the original sentencing.” Id.

at *5.




                                               6
      Bates argues that the district court erred by not resentencing him according to “the

current edition of the guidelines.” Appellant’s Opening Br. 7 (capitalization removed).

He relies specifically on Amendment 794, which became effective after Bates’s 2011

sentencing. U.S.S.G. supp. to app. C, amend. 794, at 118 (stating that “[t]he effective

date of this amendment is November 1, 2015” (emphasis removed)); see also United

States v. Diaz, 884 F.3d 911, 913 n.1 (9th Cir. 2018) (“Amendment 794 to § 3B1.2

became effective on November 1, 2015.”). In other words, and as Bates noted in the

district court, he relies on “substantial changes” made to the mitigating-role

adjustment “[s]ince Mr. Bates was sentenced[.]” R. vol. 1 at 47.

      But under Brown, Bates is not entitled to a reduced sentence based on those

changes. ___ F.3d at ___, 2020 WL 5384936, at *5 (“[T]he First Step Act also does

not empower the sentencing court to rely on revised Guidelines instead of the

Guidelines used at the original sentencing.”). As a result, we reject Bates’s argument

that the district court erred by not applying the current version of the Guidelines.

                                    CONCLUSION

      The district court did not err by refusing to consider whether Bates qualifies

for a mitigating-role adjustment based on Guidelines revisions that took effect after

his original sentencing. Accordingly, we affirm the district court’s dismissal in part




                                            7
of Bates’s motion for a sentence reduction under the First Step Act.


                                           Entered for the Court


                                           Gregory A. Phillips
                                           Circuit Judge




                                          8